DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 2 November 2021.
2.         Claims 1 and 8-20 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-20 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicant has not amended Claims 1-20 to provide statutory support and the rejection is maintained.
In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or (US 2008/0125992). Applicant has not amended Claims 1-20 for this prior art and the rejection is maintained. 


Response to Arguments

Applicant’s arguments filed 2 November 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-20, Applicant argues that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter answering questions/collecting an answer” from surveys is being utilized with common general purpose computers that could also be done with the mental process of paper to pen/pencil person-to-person survey responses.  There is no indication of a technical improvement to the functionality of a computer/process nor is integration of the abstract idea/judicial exception into a practical application from the currently recited claims or instant specification.  There is also no specific and detailed information as to how/why Applicant’s method is accomplished that cannot be fully performed mentally/manually by a person/user.  As such, the rejection is maintained.
Applicant submits that:  (2) Or (US 2008/0125992) does not teach or suggest in Claims 1-20:  “each and every element of independent claims 1, 8, and 15” [see Remarks pages 9-10].  With regard to argument (2), the Examiner respectfully disagrees.  Although Applicant has deleted several previously recited claim limitations and added a couple of new amendments with slight reference as to the differences from the Or reference, the Examiner maintains that the prior art reference of Or does still teach these amendments as can be seen in the below Or prior art citations.  Second, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the is maintained.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-20 are each now focused to statutory categories, namely three “method/device/non-transitory computer-readable storage medium” sets.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information as generally recited in independent Claims 1, 8, and 15 by:
“presenting a plurality of first content items corresponding to a plurality of questions in an interface of an electronic device; 
presenting a plurality of second content items as a plurality of answers in the interface, each answer corresponding to the plurality of questions; 
in response to selection of more than one of the plurality of first content items by a user, showing graphically selection of more than one of the plurality of questions that correspond to the more than one of the plurality of first content items in the interface;
and in response to activation of one of the plurality of second content items by the user, using one of the plurality of answers that corresponds to the one of the plurality of second content items as a response of the user to the more than one of the plurality of questions” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally collecting an answer.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s published Specification ¶’s 16-18, 28-30) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise 
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “electronic device; non-transitory computer-readable storage medium; server”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
§2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant published Specification ¶’s 27-34) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “Client 80” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or (US 2008/0125992).
With regard to Claims 1, 8, and 15, Or teaches a computer implemented method (system comprising a hosting website accessible by at least one web-browser connected to a display, the web-browser and display being viewable by at least a first group of participants) performed collecting an answer (respond to said at least a first question and a range of possible answers to the at least a first question) (see at least paragraph 11) comprising: 

presenting a plurality of first content items/questions corresponding to a plurality of questions in an interface (display; Web interface) of an electronic device (devices; images to be displayed) (see at least paragraphs 11-26, 39, 45); 

presenting a plurality of second content items/answers as a plurality of answers in the interface, each answer corresponding to the plurality of questions (processing answers to questions) (see at least paragraphs 11-26); 

in response to selection of more than one of the plurality of first content items by a user, showing graphically selection of more than one of the plurality of questions that correspond to the more than one of the plurality of first content items in the interface (displaying the correct answer to the question; displaying responses to the question in an aggregated form; a GRE Results Processing Module for processing answers to GRE questions and displaying same, and a Participant Data Logging Module for logging data input my participants via the personal telecommunication devices) (see at least paragraphs 11-26);

in response to activation of one of the plurality of second content items/answers by the user, using one of the plurality of answers that corresponds to the one of the plurality of second content items as a response of the user to the more than one of the plurality of question (participants may be grouped by their responses to a grouping question, such as income bracket, race, gender, age, education level, political affiliation, and the like.  Subsequent questions may be tailored to specific groups or responses to subsequent questions may be analyzed on a group by group basis) (see at least paragraphs 11-26).

With regard to Claims 2, 9, and 16, Or teaches wherein the plurality of questions include one or more survey questions (see at least paragraph 12).

wherein at least one of the plurality of questions corresponds to an event which the user participated in (see at least paragraphs 11-20).

With regard to Claim 11, Or teaches presenting an interactive element in the interface, the interactive element representing an option of a survey (see at least paragraphs 11-20).


With regard to Claim 4, Or teaches wherein the plurality of first content items display content of the plurality of questions, respectively (see at least paragraphs 11-20).

With regard to Claims 5, 12, and 18, Or teaches wherein one of the plurality of questions is related to user satisfaction, user attitude, or user opinion (see at least paragraphs 4, 70-76).

With regard to Claims 6, 13, and 19, Or teaches wherein the plurality of questions include an opinion poll question (see at least paragraphs 70-76).

With regard to Claims 7, 14, 20, Or teaches wherein the plurality of answers include at least one of a positive answer or a negative answer (see at least paragraph 70).







Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623